Case: 15-41340      Document: 00514099044         Page: 1    Date Filed: 08/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                        United States Court of Appeals

                                    No. 15-41340
                                                                                 Fifth Circuit

                                                                               FILED
                                  Summary Calendar                        August 2, 2017
                                                                          Lyle W. Cayce
Cons/w No. 16-40409                                                            Clerk


REYNALDO FLORES,

                                                 Plaintiff-Appellant

v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE TRANSITORIAL
PLANNING DEPARTMENT SOUTHERN REGION INSTITUTIONS
DIVISION ET AL; MAYRA RUBIO SANCHEZ; EDWARD GARCIA; FRANCIS
OCHOA, San Antonio Police Department Officer; CASTELLANOS, San
Antonio Police Department Officer, et al,

                                                 Defendants-Appellees


                  Appeals from the United States District Court
                       for the Southern District of Texas
                             USDC No. 2:14-CV-283


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Reynaldo Flores, Texas prisoner # 1912036, appeals the dismissal of his
civil rights lawsuit. We CONSOLIDATE the interlocutory appeal in No. 15-
41340 and the appeal from the final judgment in No. 16-40409 on our own


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41340     Document: 00514099044      Page: 2    Date Filed: 08/02/2017


                                  No. 15-41340
                                c/w No. 16- 40409
motion. Accordingly, we DENY as unnecessary Flores’s motion in No. 16-
40409 to incorporate the brief he filed in No. 15-41340.
      Flores challenges the district court’s finding that his wife, Mayra Rubio
Sanchez, and her boyfriend, Edward Garcia, were not state actors for purposes
of the civil rights statutes. We review de novo the dismissal of these allegations
under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim on which relief
may be granted. Black v. Warren, 134 F.3d 732, 733-34 (5th Cir. 1998). Flores
fails to identify factual content that he alleged in the district court that allowed
the court to draw the reasonable inference that Rubio Sanchez or Garcia were
willful participants in joint activity with state actors. See Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009); Cinel v. Connick, 15 F.3d 1338, 1343 (5th Cir. 1994).
      Although Flores repeats allegations regarding the Bexar County and
LaSalle County defendants, he has failed to brief any challenge to the venue-
based dismissal of his claims against them. Accordingly, he has “effectively
abandoned” those claims. Mapes v. Bishop, 541 F.3d 582, 584 (5th Cir. 2008).
      Similarly, the district court dismissed the claims against the Bee County
defendants regarding the deprivation of meals on the ground that he failed to
allege more than a de minimis injury, and the remaining claims against them
on grounds of sovereign immunity, mootness, and failure to state a claim on
which relief may be granted. Because Flores has failed to brief those grounds
for the dismissal of his respective allegations against the Bee County
defendants, has again “effectively abandoned” those claims. See id.; see also
Green v. Ferrell, 801 F.2d 765, 770-71 (5th Cir. 1986).
      Accordingly, we AFFIRM the judgment of the district court. We DENY
Flores’s motion to appoint a special master and for a subpoena duces tecum (in
No. 15-41340) and his motion to appoint a master and for a subpoena duces
tecum (docketed as a motion for extraordinary relief in No. 16-40409). See
United States v. Okoronkwo, 46 F.3d 426, 435 (5th Cir. 1995). We DENY as

                                         2
    Case: 15-41340    Document: 00514099044     Page: 3   Date Filed: 08/02/2017


                                 No. 15-41340
                               c/w No. 16- 40409
unnecessary Flores’s motion to substitute parties (docketed as a motion for
extraordinary relief in No. 16-40409). See FED. R. APP. P. 43(c)(2).
      APPEALS CONSOLIDATED; AFFIRMED; MOTIONS DENIED.




                                       3